Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3,6-7,10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mylchreest US 6501073 B1 in view of Jarrell et. al. “Multiported Pulsed Valve Interface for a Linear Quadrupole Ion Trap Mass Spectrometer to Enable Rapid Screening of Multiple Functional-Group Selective Ion−Molecule Reactions” hereafter referred to as Jarrell.

Regarding Claim(s) 1, Mylchreest teaches: A multichannel inlet system for a mass spectrometer, comprising: 
(Mylchreest fig. 3; col. 3 lines 51-67)
the manifold configured to be connected in fluid connection with an ion trap of the mass spectrometer, (Mylchreest fig. 2; 12 is disclosed as possibly an ion trap)
each valve assembly including, an injection port operably coupled to receive reagent, (Mylchreest fig. 3; valves 51, nozzle 42 receives reagent from nozzles 11)
and a valve having an actuated state in which the valve provides fluid communication between the injection port and the manifold, and an unactuated state in which the valve substantially prevents fluid communication between the injection port and the manifold; (Mylchreest fig. 3; col. 3 lines 51-67)
and a pulsed valve driver operably connected to receive a pulse signal sequence from a controller, the pulsed valve driver configured to generate pulsed valve drive signals for one or more of the valves based on the pulse signal sequence, the pulsed valve driver configured to provide pulsed valve drive signals to each of the one more valves, each pulsed valve drive signal configured to cause a corresponding one of the valves to be in the actuated state. (Mylchreest fig. 3; col. 3 lines 51-67; col. 4 lines 31-47; “The valve assembly 51 includes a manifold which can selectively communicate with one of the conduits 53. For example, a solenoid valve may be associated with each of the conduits whereby to connect the conduits to the manifold to supply or block the flow of gas through the associated conduit.”; “The coupler was controlled to sample ions (a), (b), (c), (d), sequentially.”)
	Mylchreest does not adequately teach: wherein the valves and signals are pulses
	Jarrell teaches: wherein the valves and signals are pulses (Jarrell Experimental - Reagent Introduction by Using Pulsed Valves Section)
It would have been obvious to one of ordinary skill in art to utilize pulse valves and signals as taught in Jarrell in conjunction with/replacement of the valves and triggering system as taught in Mylchreest for the benefit of providing greater control of the valves and the triggering. (Jarrell Experimental - Reagent Introduction by Using Pulsed Valves Section) Further, the valve and signal types are both ordinarily known prior art elements, and it has been held that the simple substitution of one known element for another and to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding Claim(s) 2, Mylchreest teaches: wherein the central manifold includes an outlet and a plurality of inlets arranged about the outlet, each of the plurality of inlets operably connected to a corresponding one of the plurality of valves. (Mylchreest fig. 3; col. 3 lines 51-67)

Regarding Claim(s) 3, Mylchreest teaches: wherein the central manifold has a disk shaped body having an annular wall, and wherein the plurality of inlets are disposed on the annular wall. (Mylchreest fig. 3; The manifold 41 is disk shaped because it has a flat depth [left to right on the page] and a circular cross section. The wall is considered annular since there is a hollow space on the inside by virtue of the conduits 47,48 and the valves are attached substantially on the outermost portion of the wall.)

Regarding Claim(s) 6, Mylchreest as modified above by Jarrell teaches: wherein the pulsed valve driver is configured to generate the pulsed valve drive signals, wherein the pulsed valve drive signals have a magnitude of over a voltage. (Jarrell Experimental - Reagent Introduction by Using Pulsed Valves Section; 40 volts disclosed explicitly)
		But does not adequately teach: wherein the voltage is 200 volts
It would have been obvious to one having ordinary skill in the art to modify the voltage of the signal for the valve, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) In this case there isn’t any particular reason why 200 is critical over the explicitly disclosed 40 and based on the disclosure of Jarrell the voltage is simply a matter of ordinary selection and design choice. 

Regarding Claim(s) 7, Mylchreest as modified above by Jarrell teaches: wherein the pulsed valve driver includes a plurality of drive pulse generators, each drive pulse generator operably coupled to one of the plurality of valves, each drive pulse generator configured to receive a sequence pulse having a magnitude of under volts and generate a corresponding one of the pulsed valve drive signals having a magnitude of over volts. (Jarrell Experimental - Reagent Introduction by Using Pulsed Valves Section; 40 volts disclosed explicitly)
	But does not adequately teach: wherein the voltage is 10 and 200 volts
It would have been obvious to one having ordinary skill in the art to modify the voltage of the signal for the valve, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) In this case there isn’t any particular reason why 200 is critical over the explicitly disclosed 40 and based on the disclosure of Jarrell the voltage is simply a matter of ordinary selection and design choice. 


Regarding Claim(s) 10, Mylchreest as modified above by Jarrell teaches: wherein each valve assembly further includes a second valve operably coupled between a source of low pressure and the valve, thereby defining an injection chamber between the valve and the second valve, and wherein the injection port is coupled in fluid communication with the injection chamber. (Jarrell Experimental - Reagent Introduction by Using Pulsed Valves Section)

Regarding Claim(s) 11, Mylchreest teaches: A method of providing reagent to an ion trap, comprising: 
a) injecting each of a plurality of reagents into a corresponding one of a plurality of injection ports, each injection port in fluid communication with a corresponding one of a plurality of valves, (Mylchreest fig. 3; valves 51, nozzle 42 receives reagent from nozzles 11)
each valve operably coupled to a manifold, (Mylchreest fig. 3; col. 3 lines 51-67)
the manifold connected in fluid connection with an ion trap of the mass spectrometer, (Mylchreest fig. 2; 12 is disclosed as possibly an ion trap)
wherein each valve has an actuated state in which the valve provides fluid communication between the injection port and the manifold, and an unactuated state in which the valve substantially prevents fluid communication between the injection port and the manifold; b) generating a sequence of pulsed valve drive signals;  3668197-02 (1743-0275) c) providing the sequence of pulsed valve drive signals to the plurality of valves, each pulsed valve drive signal causing the valve to be in the actuated state at least during a duration of the pulsed valve drive signal. (Mylchreest fig. 3; col. 3 lines 51-67; col. 4 lines 31-47; “The valve assembly 51 includes a manifold which can selectively communicate with one of the conduits 53. For example, a solenoid valve may be associated with each of the conduits whereby to connect the conduits to the manifold to supply or block the flow of gas through the associated conduit.”; “The coupler was controlled to sample ions (a), (b), (c), (d), sequentially.”)
Mylchreest does not adequately teach: wherein the valves and signals are pulses
	Jarrell teaches: wherein the valves and signals are pulses (Jarrell Experimental - Reagent Introduction by Using Pulsed Valves Section)
It would have been obvious to one of ordinary skill in art to utilize pulse valves and signals as taught in Jarrell in conjunction with/replacement of the valves and triggering system as taught in Mylchreest for the benefit of providing greater control of the valves and the triggering. (Jarrell Experimental - Reagent Introduction by Using Pulsed Valves Section) Further, the valve and signal types are both ordinarily known prior art elements, and it has been held that the simple substitution of one known element for another and to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding Claim(s) 12, Mylchreest as modified above by Jarrell teaches: wherein step b) further comprises: bl) generating on a computing device a sequence of output pulses; and b2) generating the pulsed valve drive signals in a drive pulse generator based on the sequence of output pulses received from the computing device. (Jarrell Experimental - Reagent Introduction by Using Pulsed Valves Section)

Regarding Claim(s) 13, Mylchreest as modified above by Jarrell teaches: wherein the step b1) further comprises: b 1l) receiving in the processor through a graphical user interface input defining the sequence of output pulses; b12) receiving in the processor a trigger logic signal; and b13) generating in the processor the sequence of output pulses based on the input defining the sequence of output pulses and responsive to the trigger logic signal. (Jarrell Experimental - Reagent Introduction by Using Pulsed Valves, Instrumentation Sections)

Regarding Claim(s) 14, Mylchreest as modified above by Jarrell teaches: wherein step b12) further comprises receiving the trigger logic signal via the graphical user interface. (Jarrell Experimental - Reagent Introduction by Using Pulsed Valves, Instrumentation Sections)

Regarding Claim(s) 15, Mylchreest as modified above by Jarrell teaches: wherein step b12) further comprises receiving the trigger logic signal from the mass spectrometer. (Jarrell Experimental - Reagent Introduction by Using Pulsed Valves, Instrumentation Sections)



Claim(s) 8,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mylchreest US 6501073 B1 in view of Jarrell et. al. “Multiported Pulsed Valve Interface for a Linear Quadrupole Ion Trap Mass Spectrometer to Enable Rapid Screening of Multiple Functional-Group Selective Ion−Molecule Reactions” hereafter referred to as Jarrell and Official Notice.

Regarding Claim(s) 8, Mylchreest as modified above by Jarrell teaches: wherein each drive pulse generator includes: a drive pulse generator output operably coupled to the one of the plurality of valves; a voltage multiplier coupled to an AC source, and having a voltage multiplier output; a sequence pulse input circuit configured to provide a sequence pulse trigger signal to drive a first semiconductor switch, the first semiconductor switch operably coupled to a control 3568197-02 (1743-0275) terminal of a second semiconductor switch, the second semiconductor switch operably coupled between the voltage multiplier output and the drive pulse generator output. (Jarrell Experimental - Reagent Introduction by Using Pulsed Valves Section; A software/hardware controller in conjunction with a pulse generator are explicitly disclosed.) 
The particulars of this claim represent ordinary structure of these components and would be understood as implicitly/inherently disclosed by a person of ordinary skill in the art. Should this however be viewed as an inadequate disclosure, then the Examiner takes Official Notice that such components are obviously incorporated for the purposes of carrying out the functions described in Mylchreest and  KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding Claim(s) 16, Mylchreest as modified above by Jarrell teaches: wherein step b2) further comprises: b21) generating a first pulse voltage of at least 200 V in the drive pulse generator; and b22) using a transistor switch to couple the first pulse voltage to a first pulse output for at least the duration of one of the sequence of output pulses. (Jarrell Experimental - Reagent Introduction by Using Pulsed Valves Section; A software/hardware controller in conjunction with a pulse generator are explicitly disclosed.) 
The particulars of this claim represent ordinary structure of these components and would be understood as implicitly/inherently disclosed by a person of ordinary skill in the art. Should this however be viewed as an inadequate disclosure, then the Examiner takes Official Notice that such components are obviously incorporated for the purposes of carrying out the functions described in Mylchreest and Jarrell and because the selection of known prior art elements to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Allowable Subject Matter
Claims 4-5,9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881